United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-2217
                                  ___________

Lance Phillip Wickner,                    *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * District of Minnesota.
Mike Green; Steve Ayers;                  *
Kent Grandlienard; Mark Thielen, in       * [UNPUBLISHED]
their individual and official capacities, *
                                          *
             Appellees.                   *
                                     ___________

                            Submitted: February 3, 2010
                                Filed: February 8, 2010
                                ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Minnesota inmate Lance Phillip Wickner challenges the order of the District
     1
Court granting summary judgment to the Minnesota Department of Corrections
defendants, appellees here, in his suit under 42 U.S.C. § 1983. Having carefully
reviewed the record and considered Wickner’s arguments, we find no basis for
reversal. See Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 982 (8th Cir.) (de novo


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
standard of review), cert. denied, 543 U.S. 991 (2004). Accordingly, we affirm the
District Court’s judgment.
                       ______________________________




                                       -2-